Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19211698.6, filed on November 27, 2019.
Status of Claims
This action is in reply to the claims filed on November 27, 2020. Claim(s) 1-20 are currently pending and have been examined.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Applicant’s abstract recites “at least one computation means” and requires correction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable over Zhang et al. (U.S. Patent Pre-Grant Publication No. 2019/0009094).
As per independent claim 1, Zhang discloses a neuromodulation system comprising: at least one input module for inputting patient data into the neuromodulation system (See Paragraph [0059]: The user interface is used for inputting of information that is specific to each patient when using the customization programming mode that allows for adjustment of the recommended stimulation configuration.); at least one model calculation and building module for building a patient model, the patient model describing anatomy and/or physiology and/or pathophysiology and real and/or simulated reaction of a patient on a provided and/or simulated neuromodulation (See Paragraph [0058]: Neuromodulation relationships between various parameters, such as waveforms, electrode placements, spinal cord properties, and neural elements activated can be developed using computational modeling and simulations and or devices sensing signals form a patient and performing real-time computations, which the Examiner is interpreting to encompass at least one model calculation and building module for building a patient model, the patient model describing real and/or simulated reaction of a patient.); at least one computation module for using the patient model and calculating an impact of the provided and/or simulated neuromodulation (See Paragraph [0109]: The computational models can include one or more estimators for neural activation, which the Examiner is interpreting the estimators to encompass calculating an impact of the provided and/or simulated neuromodulation.).
Claim 7 mirrors claim 1 only within a different statutory category, and is rejected for the same reason as claim 1.
As per claim 2, Zhang discloses the system of claim 1 as described above. Zhang further teaches wherein the system further comprises an output device (See Paragraph [0113]: User interface includes a graphical user interface (GUI).) for outputting at least one of pre-operative planning data, intra-operative planning data and/or post-operative planning data  (See Paragraph [0058]: A user may select a waveform and receive recommendations regarding neural targets, and/or may select one or more neural targets and receive recommendation for a waveform, which the Examiner is interpreting recommendations regarding neural targets to encompass outputting pre-operative planning data.).
Claim 8 mirrors claim 2 only within a different statutory category, and is rejected for the same reason as claim 2.
As per claim 3, Zhang discloses the system of claims 1-2 as described above. Zhang further teaches wherein the pre-operative planning data include at least one of surgical incision placement data, optimal electrode placement data, eligibility data of the patient, and assessment data of in-silico benefit for decision making (See Paragraph [0128]: The user can request optimal parameters or optimal range of parameters for specific waveform or electrode configuration, which the Examiner is interpreting to encompass the pre-operative planning data include optimal electrode placement data.).
Claim 9 mirrors claim 3 only within a different statutory category, and is rejected for the same reason as claim 3.
As per claim 4, Zhang discloses the system of claims 1-2 as described above. Zhang further teaches wherein the intra-operative planning data include at least one intra-operative imaging data, the at least one intra-operative planning data including data acquired via a magnetic resonance imaging (MRI), computed tomography (CT), Fluoroimaging, X-Ray, interventional radiology (IR), video, laser measuring, optical visualization and imaging system, real-time registration, navigation system imaging, electroencephalogram (EEG), electrocardiogram (ECG), electromyography (EMG), or mechanical feedback imaging systems (See Paragraph [0104]: The patient information that is stored in implant storage device may include position of lead(s) and electrodes relative to the patient's anatomy (transformation for fusing computerized tomogram (CT) of post-operative lead placement to magnetic resonance imaging (MRI) of the brain), clinical effect map data, objective measurements using quantitative assessments of symptoms, and/or any other information considered important or useful for providing adequate care for the patient, which the Examiner is interpreting to encompass the at least one intra-operative planning data including data acquired via a MRI.).
Claim 10 mirrors claim 4 only within a different statutory category, and is rejected for the same reason as claim 4.
As per claim 5, Zhang discloses the system of claims 1-2 as described above. Zhang further teaches wherein the post-operative planning data include at least one of a recommend optimum electrode configuration, electrode design, plan, stimulation waveforms, and timings schedule for neuromodulation events (See Paragraph [0131]: The additional relationship information relates to the waveform parameters, electrode parameters or target parameters, which the Examiner is interpreting to encompass the post-operative planning data include simulated waveforms.).
Claim 11 mirrors claim 5 only within a different statutory category, and is rejected for the same reason as claim 5.
As per claim 6, Zhang discloses the system of claims 1-2 as described above. Zhang further teaches wherein output device provides visualization of at least one of electric currents, potentials, information on location and/or probability of depolarization of nerve fibers and/or neurons (See Paragraph [0125]: Simulations of neuron activity are conducted by calculating potentials, currents and other electrical effects, which the Examiner is interpreting to encompass providing visualization of electric currents and potentials as the computational models are displayed on a GUI.).
Claim 12 mirrors claim 6 only within a different statutory category, and is rejected for the same reason as claim 6.
As per claim 13, Zhang discloses the method of claim 7 as described above. Zhang further teaches further comprising determining a desired placement of a lead comprising a plurality of electrodes according to the patient model (See Paragraph [0109]: The storage device can store one or more computational models that are used for developing the one or more neuromodulation relationships, patient information including known information related to the stimulation configuration specific to the patient (e.g., the neuromodulation device and the plurality of electrodes used for such as implanted in the patient), and/or disease-target relationships, which the Examiner is interpreting the computational models are used for stimulation configuration specific to the patient (e.g., the neuromodulation device and the plurality of electrodes used) to encompass the claimed portion as a lead placement indicative of anatomic location of each electrode (See Paragraph [0110]).).
As per claim 14, Zhang discloses the method of claim 7 as described above. Zhang further teaches wherein the patient model is a three dimensional reconstruction of one or more of a spinal cord, a vertebral column, an epidural fat, a pia mater, a dura mater, a dorsal root, a ventral root, a cerebro-spinal fluid, a white matter and a grey matter of the patient using the patient model (See Paragraph [0125]: Computer-aided-design (CAD) software can be used to render the geometry of the spinal cord and then is imported to a finite element model (FEM) solver, which the Examiner is interpreting to encompass the patient model is a three dimensional reconstruction of a spinal cord.).
As per claim 15, Zhang discloses the method of claim 7 as described above. Zhang further teaches wherein the patient model is combined with a model of a lead including a plurality of electrodes (See Paragraph [0067]: The lead system includes one or more leads each configured to be electrically connected to neuromodulation device and a plurality of electrodes.).
As per claim 16, Zhang discloses the method of claim 7 as described above. Zhang further teaches further comprising determining, according to the patient model, an optimal electrode configuration and/or one or more optimal stimulation parameters for a nerve fiber and/or neuron population within a spinal cord of the patient (See Paragraph [0128]: The user can request optimal parameters or optimal range of parameters for specific waveform or electrode configuration, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 17, Zhang discloses the method of claims 7 and 16 as described above. Zhang further teaches wherein the one or more optimal stimulation parameters include a frequency, amplitude, a pulse width and/or polarity applied to a plurality of electrodes of a lead (See Paragraph [0068]: The neuromodulation system can be configured to modulate spinal target tissue, brain tissue, or other neural tissue, an electrode configuration represents the polarity being positive, negative, or zero, and other parameters may be controlled or varied including the amplitude, pulse with and frequency.).
As per claim 18, Zhang discloses the method of claims 7 and 16 as described above. Zhang further teaches wherein the optimal electrode configuration and/or the one or more optimal stimulation parameters are determined according to a distance function that is a function of at least a percentage of a specific type of nerve fiber being activated within a dorsal root, a combination of dorsal roots and neve fiber types that have been initialized, and a current used dorsal roots and nerve fibers (See Paragraph [0110]: The fractionalization can be specified as a percentage of the total current or specified as a current amplitude value, the neural target can be specified by a target parameter set, and the target parameter can be dorsal roots and other neural structures, which the Examiner is interpreting to encompass the optimal electrode configuration and/or the one or more optimal stimulation parameters are determined according to a distance function that is a function of a current used dorsal roots and nerve fibers.).
As per claim 19, Zhang discloses the system of claim 1 as described above. Zhang further teaches wherein the patient data is acquired via a patient data acquisition modality communicatively coupled to the input module, the patient data acquisition modality including one of a MRI, a CT, a Fluoroimaging, an X-Ray, an IR, a video, a laser measuring, an optical visualization and imaging system, a real-time registration, a navigation system imaging, an EEG, an ECG, an EMG, or a mechanical feedback imaging system (See Paragraph [0104]: The patient information that is stored in implant storage device may include position of lead(s) and electrodes relative to the patient's anatomy (transformation for fusing computerized tomogram (CT) of post-operative lead placement to magnetic resonance imaging (MRI) of the brain), clinical effect map data, objective measurements using quantitative assessments of symptoms, and/or any other information considered important or useful for providing adequate care for the patient, which the Examiner is interpreting to encompass the claimed portion.)
As per claim 20, Zhang discloses the system of claim 1 as described above. Zhang further teaches wherein the at least one model calculation and building module and/or the at least one computation module is communicatively and operatively coupled to one or more of an implantable pulse generator and/or a spinal implant having a plurality of electrodes (See Paragraph [0075]: The implantable system includes an implantable neuromodulation device (also referred to as an implantable pulse generator, or IPG), a lead system, and electrodes, the lead system includes one or more leads configured to be electrically connected to the neuromodulation device and a plurality of electrodes, which the Examiner is interpreting to encompass the claimed portion.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Min et al. (U.S. Patent Pre-Grant Publication No. 2016/0157769), describes a system and method for modeling patient-specific cord stimulation (SCS) is disclosed that acquires impedance and evoked compound action potential (ECAP) signals from a lead positioned proximate to a spinal cord (SC), Steinke et al. (U.S. Patent Pre-Grant Publication No. 2017/0189686), describes a system for programming a neurostimulator and a pattern generator that stores a pattern library and one or more neural network models, and Avery (“Large-scale Neural Network Models of Neuromodulation and Attention”), describes the utilization of large-scale neural network models to understand neuromodulation-mediated changes and neuromodulatory effects on neurons and synapses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626